Citation Nr: 1139468	
Decision Date: 10/25/11    Archive Date: 11/07/11

DOCKET NO.  08-28 065	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for auditory hallucinations as secondary to service-connected skull fracture with post concussion syndrome with partial complex seizure disorder.

2.  Entitlement to service connection for vertigo as secondary to service-connected skull fracture with post concussion syndrome with partial complex seizure disorder.

3.  Entitlement to service connection for an acquired psychiatric disability to include as secondary to service-connected disabilities.

4.  Whether new and material evidence has been submitted to reopen a claim for entitlement to service connection for a left shoulder disability.


WITNESSES AT HEARING ON APPEAL

The Veteran and his wife


ATTORNEY FOR THE BOARD

S. Heneks, Associate Counsel


INTRODUCTION

The Veteran served on active duty from May 1959 to April 1963.

This matter comes before the Board of Veterans' Appeals (BVA or Board) on appeal from a January 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida, which denied the benefits sought on appeal.  

In February 2010, the Veteran presented testimony at a personal hearing conducted in St. Petersburg before Kathleen K. Gallagher, who was designated by the Chairman to conduct the hearing pursuant to 38 U.S.C.A. § 7107(c) (West 2002) and who is rendering the determination in this case.  A transcript of this personal hearing is in the Veteran's claims folder.

The record reflects that the Veteran submitted additional evidence that has not been reviewed by the RO.  A January 2010 statement reflected that he was waiving the right to have this additional evidence reviewed by the agency of original jurisdiction in accord with 38 C.F.R. § 20.1304.

In November 2010, VA received a letter from the Veteran indicating that he wanted to designate the Veterans of Foreign Wars (VFW) as his power of attorney (POA).  In a June 2011 letter, the Veteran was informed that the VFW will not assume representation of his appeal because the Disabled American Veterans (DAV) has represented him on all matters before the Board up to this point.  The Veteran was told that he could represent himself, appoint another VSO, or appoint a private attorney or agent to represent him.  The Veteran was given 30 days to respond.  It was specially noted that if he did not respond in 30 days that VA will assume that he wished to represent himself.  

In July 2011, the Board received a response from the Veteran reflecting that he again wished to designate the VFW as his POA.  However, as the Veteran was previously informed, the VFW will not assume representation.  Accordingly, as the Veteran has not elected another representative, the Board will assume he wishes to represent himself.  

In his November 2010 letter, the Veteran requested entitlement to a total rating based on individual unemployability (TDIU).  The issue of TDIU has been raised by the record, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  

The issues of entitlement to service connection for an acquired psychiatric disability as secondary to service-connected skull fracture with post concussion syndrome with partial complex seizure disorder and whether new and material evidence has been submitted to reopen a claim for entitlement to service connection for a left shoulder disability are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  In November 2010 prior to the promulgation of a decision in the appeal, the Board received notification from the Veteran that a withdrawal of the issue of entitlement to service connection for auditory hallucinations as secondary to service-connected skull fracture with post concussion syndrome with partial complex seizure disorder is requested.

2.  Vertigo has not been shown to be a separately diagnosed disability in addition to the Veteran's service-connected residuals of a skull fracture to include headaches, syncopal attacks, and seizures.  


CONCLUSIONS OF LAW

1.  The criteria for withdrawal of the issue of entitlement to service connection for auditory hallucinations as secondary to service-connected skull fracture with post concussion syndrome with partial complex seizure disorder have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. § 20.204 (2010).

2.  Vertigo was not incurred in active service, nor was it proximately due to or aggravated by a service-connected disorder.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.303, 3.310(a) (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 
& Supp. 2010); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2010).  Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his/her representative, if applicable, of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper notice from VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  This notice must be provided prior to an initial unfavorable decision by the agency of original jurisdiction (AOJ).  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).

Further, in Dingess v. Nicholson, the United States Court of Appeals for Veterans Claims (Court) held that, upon receipt of an application for a service-connection claim, VA is required to review the evidence presented with the claim and to provide the claimant with notice of what evidence not previously provided will help substantiate his/her claim.  19 Vet. App. 473 (2006); see also 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  Specifically, VA must notify the claimant of what is required to establish service connection and that a disability rating and effective date for the award of benefits will be assigned if service connection is awarded.

The Board finds that the VCAA duty to notify was satisfied by a letter sent to the Veteran in September 2007 with regard to the claim for service connection for vertigo.  The letter addressed all of the notice elements and was sent prior to the initial unfavorable decision by the AOJ in January 2008.  Therefore, the Board finds that VA has fulfilled its duty to notify under the VCAA.  

VA has also satisfied its duty to assist the Veteran at every stage of this case with regard to the claim for vertigo.  All available service treatment records as well as all identified VA and private medical records pertinent to the years after service are in the claims file and were reviewed by both the RO and the Board in connection with the Veteran's claim for vertigo.  Additionally, his Social Security Administration (SSA) disability records were obtained in April 2009 and were also reviewed.  

The Board acknowledges that the Veteran has not had a VA examination specifically for his claim for vertigo.  The case of McLendon v. Nicholson, 20 Vet. App. 79 (2006), held that an examination is required when (1) there is evidence of a current disability, (2) evidence establishing an "in-service event, injury or disease," or a disease manifested in accordance with presumptive service connection regulations occurred which would support incurrence or aggravation, (3) an indication that the current disability may be related to the in-service event, and (4) insufficient evidence to decide the case.  The Board concludes an examination is not needed in this case because, as will be discussed below, there is no indication that the Veteran has a separate disability manifested as vertigo in addition to his service-connected disability that encompasses skull fracture with post concussion syndrome with partial complex seizure disorder, tinnitus, headaches, and syncopal attacks. Accordingly, there is no additional current disability subject to service connection.  See Degmetich v. Brown, 104 F. 3d 1328, 1332 (1997) (holding that interpretation of sections 1110 and 1131 of the statute as requiring the existence of a present disability for VA compensation purposes cannot be considered arbitrary).  Accordingly, it was not necessary to obtain a medical examination or medical opinion in order to decide the claim for vertigo.  38 C.F.R. § 3.159(c)(4)(i).

VA has also assisted the Veteran throughout the course of this appeal by providing him with an August 2008 SOC (statement of the case) and June 2009 SSOC (supplemental statement of the case), which informed him of the laws and regulations relevant to his claim for vertigo.  For these reasons, the Board concludes that VA has fulfilled the duty to assist the Veteran in this case with regard to the claim for vertigo.


LAW AND ANALYSIS

1.  Entitlement to service connection for auditory hallucinations as secondary to service-connected skull fracture with post concussion syndrome with partial complex seizure disorder.

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105 (West 2002).  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204 (2010).  Withdrawal may be made by the appellant or by his or her authorized representative.  38 C.F.R. § 20.204.  In the present case, in a November 2010 statement, the Veteran has withdrawn the above referenced issue and, hence, there remain no allegations of errors of fact or law for appellate consideration with regard to this claim.  Accordingly, the Board does not have jurisdiction to review the issue of entitlement to service connection for auditory hallucinations as secondary to service-connected skull fracture with post concussion syndrome with partial complex seizure disorder and it is dismissed.

2.  Entitlement to service connection for vertigo as secondary to service-connected skull fracture with post concussion syndrome with partial complex seizure disorder.

Service connection may be established for disability resulting from personal injury suffered or disease contracted in the line of duty in the active military, naval, or air service.  38 U.S.C.A. § 1110, 1131.  That an injury or disease occurred in service is not enough; there must be chronic disability resulting from that injury or disease.  If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity.  38 C.F.R. § 3.303(b).  Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

In relevant part, 38 U.S.C. § 1154(a) requires that the VA give "due consideration" to "all pertinent medical and lay evidence" in evaluating a claim to disability benefits.  In order to establish direct service connection for a disorder, there must be (1) competent evidence of the current existence of the disability for which service connection is being claimed; (2) competent evidence of a disease contracted, an injury suffered, or an event witnessed or experienced in active service; and (3) competent evidence of a nexus or connection between the disease, injury, or event in service and the current disability.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. Sept. 14, 2009); cf. Gutierrez v. Principi, 19 Vet. App. 1, 5 (2004) (citing Hickson v. West, 12 Vet. App. 247, 253 (1999)).  In many cases, medical evidence is required to meet the requirement that the evidence be "competent."  However, when a condition may be diagnosed by its unique and readily identifiable features, the presence of the disorder is not a determination "medical in nature" and is capable of lay observation.  Barr v. Nicholson, 21 Vet. App. 303, 309 (2007).

Competent medical evidence means evidence provided by a person who is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions.  Competent medical evidence may also mean statements conveying sound medical principles found in medical treatises.  It would also include statements contained in authoritative writings such as medical and scientific articles and research reports or analyses.  38 C.F.R. § 3.159(a)(1).  Competent lay evidence means any evidence not requiring that the proponent have specialized education, training, or experience.  Lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a lay person.  38 C.F.R. § 3.159(a)(2).

In rendering a decision on appeal, the Board must analyze the credibility and probative value of the evidence, account for the evidence that it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  See Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).  Competency of evidence differs from weight and credibility.  The former is a legal concept determining whether testimony may be heard and considered by the trier of fact, while the latter is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  See Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartwright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("Although interest may affect the credibility of testimony, it does not affect competency to testify.").

In considering all of the evidence of record under the laws and regulations as set forth above, the Board concludes that the Veteran is not entitled to service connection for vertigo.  

A review of the evidence of record does not indicate that the Veteran has a diagnosis of vertigo separate and distinct from his service-connected residuals of a skull fracture with headaches, syncopal attacks, and partial complex seizure disorder.  In fact, the symptomatology he describes in connection with his claim for vertigo is already service-connected.  In a September 1982 rating decision, the Veteran was granted service connection for the residuals of a fractured skull with concussion manifested by chronic muscle contraction headaches.  Thereafter, the Veteran was granted service connection for additional disabilities and symptomatology that was found to be associated with his service-connected residuals of a fractured skull (hereinafter skull fracture).  In a July 1992 rating decision, it was noted that the Veteran complained of chronic dizzy spells and had persistent unsyncopal weakness spells which have happened ever since his in-service skull fracture.  Light headedness and blackouts were also noted.  Service connection for syncopal attacks was granted in conjunction with chronic muscle contraction headaches.  In a May 1997 rating decision, a partial complex seizure disorder was service connected in connection with the service-connected skull fracture.  

The Board observes that the definitions of vertigo and syncope both encompass the symptomatology the Veteran has described.  Vertigo is defined as "an illusory sense that either the environment or one's own body is revolving; it may result from diseases of the inner ear or may be due to disturbances of the vestibular centers or pathways in the central nervous system.  The term is sometimes erroneously used to mean any form of dizziness."  Dorland's Illustrated Medical Dictionary 1138, 2035 (30th ed. 2003).  Syncope is defined as "a temporary suspension of consciousness due to generalized cerebral ischemia; called also faint."  Dorlands's at 1807.  The Veteran has described experiencing dizziness and running into things in connection with his claim for vertigo.  Importantly, in connection with his grant of syncopal attacks in the July 1992 rating decision, the Veteran complained and was recorded as experiencing chronic dizzy spells, light headedness, blackouts, syncopal episodes, and chronic disequilibrium.  Thus, the Veteran has already been granted service connection for "vertigo."  

The Board finds it significant that when discussing the symptomatology he experiences in connection with his service-connected skull fracture, the Veteran described the same symptomatology for which he is already service-connected.  During his September 2007 VA brain and spinal cord examination, the Veteran reported that he developed seizures a few months after the head injury, has episodes of dizziness/weakness but not syncope, and has head pain in the left parietal region.  During his May 2010 VA examination, he reported frequent episodes of black out, persistent headaches, and dizziness.  The diagnosis was partial complex seizure disorder controlled with current medication.  Thus, it appears that the symptomatology the Veteran describes as "vertigo" is already subject to compensation.

The Board notes that the Veteran's service-connected skull fracture with residuals is currently assigned a 40 percent rating under Diagnostic Code 8045, the residuals of traumatic brain injury (TBI).  This code states that there are three main areas of dysfunction that may result from TDIU and have profound effects on functioning which are cognitive, emotional/behavioral, and physical.  Physical dysfunction included motor and sensory dysfunction to include seizures, gait, coordination, and balance problems.  Thus, "vertigo" is contemplated under Diagnostic Code 8045.  

The existence of a current disability is the cornerstone of a claim for VA disability compensation.  38 U.S.C.A. § 1110; see Degmetich v. Brown, 104 F. 3d 1328, 1332 (1997) (holding that interpretation of sections 1110 and 1131 of the statute as requiring the existence of a present disability for VA compensation purposes cannot be considered arbitrary).  Evidence must show that the Veteran has the disability for which benefits are being claimed.  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  As the evidence does not support the Veteran's contention that he has a separate disability claimed as vertigo that is not already subject to compensation, the claim is denied.  38 C.F.R. § 3.303.  


ORDER

Entitlement to service connection for auditory hallucinations as secondary to service-connected skull fracture with post concussion syndrome with partial complex seizure disorder is dismissed.

Entitlement to service connection for vertigo as secondary to service-connected skull fracture with post concussion syndrome with partial complex seizure disorder is denied.


REMAND

3.  Entitlement to service connection for an acquired psychiatric disability to include as secondary to service-connected disabilities.

The Veteran contends that he has a psychiatric disability as the result of his service-connected skull fracture.  A review of the record reflects that the Veteran has been diagnosed with several psychiatric disabilities.  Accordingly, the issue has been characterized more generally to fully encompass his contentions.  

The Veteran's service treatment records reflected that a September 1960 psychiatric examination revealed emotional immaturity with aggressive tendencies.  After his separation from service, the Veteran has had diagnoses of borderline personality, schizoid personality disorder with hypochondrical features, somatization disorder, major depression, and histrionic personality.

In November 2007, the Veteran had a VA examination in connection with his claim.  The examiner noted that the Veteran had been diagnosed with a mood disorder and also psychosis secondary to his medical condition.  The examiner diagnosed malingering and personality disorder NOS.  The examiner opined that the mood disorder with symptoms of depression, memory loss, chronic pain, and hallucinations is not caused by or a result of his service-connected skull fracture.  His rationale for the opinion was based on a review of the Veteran's claims file, clinical evaluation, research, and DSM-IV diagnostic criteria.  

In May 2010, the Veteran had another VA examination administered by a clinical psychologist.  The examiner diagnosed recurrent major depressive disorder with severe psychotic features and personality disorder NOS.  The examiner noted that the Veteran had a complex medical and psychological history that includes chronic pain, clinical depression with psychotic features, and longstanding characterological traits.  These factors, along with a lack of effort on challenging tasks likely account for his pattern of performance, which is inconsistent with cognitive deficits associated with traumatic brain injury.  

The Board concludes that a remand for another opinion is necessary.  As noted above, the Veteran has been suspected of malingering.  Nevertheless, he has been found to have a mood disorder/depression related to his general medical condition.  Moreover, the November 2007 VA examiner did not explain his conclusion that a mood disorder was not related to the Veteran's service-connected skull fracture.  The Board observes that the Veteran is service connected for a skull fracture, right shoulder, tinnitus, and post operative inguinal cyst.  Additionally, no opinion has been provided with regard to a relationship between a current psychiatric disability and the Veteran's military service.  Therefore, a remand is necessary for an opinion.  

4.  Whether new and material evidence has been submitted to reopen a claim for entitlement to service connection for a left shoulder disability.

In a September 1993 rating decision, the Veteran was denied service connection for a left shoulder condition.  Service connection was denied because there was no evidence of a left arm injury in the service treatment records and it was not shown by the evidence of record.  

The Board observes that the Veteran has not been informed in a duty to notify and assist letter that this claim was previously denied.  Moreover, he must be informed of the information and evidence necessary to substantiate his claim.  Kent v. Nicholson, 20 Vet. App. 1 (2006).  Accordingly, a remand is necessary.  

Accordingly, the case is REMANDED for the following action:

1.  Provide the Veteran with a duty to notify and assist letter with regard to whether new and material evidence has been submitted to reopen the claim for service connection for a left shoulder disability.  The Veteran should be provided with a definition of new and material evidence as well as the criteria necessary to establish service connection.  The letter should inform him what is necessary to substantiate the element or elements required to establish service connection that were found insufficient in the previous final denial of his claim in the rating decision.  Kent v. Nicholson, 20 Vet. App. 1 (2006).  Specifically, the letter should note that the claim for a left shoulder disability was previously denied in a September 1993 rating decision because there was no evidence of a left arm injury in the service treatment records and it was not shown by the evidence of record.  The Veteran should be informed that he needs to submit evidence related to these missing elements in order to substantiate his claim.

2.  The RO/AMC should obtain any current VA treatment records from 2007 to the present.

3.  After the above development has been undertaken, schedule the Veteran for a VA examination to evaluate his claim for an acquired psychiatric disability, to include as secondary to service-connected disabilities.  A copy of the claims folder and this REMAND must be made available to the examiner in conjunction with the examination.  The examination report must include responses to the each of the following items:

Based on a review of the claims folder and the examination findings, including the service treatment records, private treatment reports, and VA records, the examiner should provide any relevant psychiatric diagnoses pertaining to the claim.  

The examiner should state a medical opinion as to the likelihood (likely, unlikely, at least as likely as not) that any current psychiatric disability is causally or etiologically related to his symptomatology in military service (May 1959 to April 1963) as opposed to its being more likely due to some other factor or factors.  The examiner should observe the September 1960 psychiatric examination that revealed emotional immaturity with aggressive tendencies.  

The examiner should also opine as to the relationship, if any, between the Veteran's service-connected disabilities and any current psychiatric disability.  To the extent possible, (likely, unlikely, at least as likely as not) the examiner should opine whether psychiatric disability was either (a) proximately caused by or (b) proximately aggravated by his service-connected disabilities.  

(The term "at least as likely as not" does not mean within the realm of medical possibility, but rather that the medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of a certain conclusion as it is to find against it.)

A clear rationale for all opinions would be helpful and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.  Since it is important "that each disability be viewed in relation to its history[,]" 38 C.F.R. § 4.1 (2011), copies of all pertinent records in the appellant's claims file, or in the alternative, the claims file, must be made available to the examiner for review.

4.  When the development requested has been completed, the claims should be reviewed by the RO on the basis of additional evidence.  If the benefits sought are not granted, the Veteran should be furnished a Supplemental Statement of the Case (SSOC) and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).




______________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


